Citation Nr: 1242080	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disability; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative disc disease of L4-L5; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1993 to November 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a left hip disability and for degenerative disc disease of L4-L5, on the basis that new and material evidence had not been received; and denied service connection for a bilateral hearing loss.  The Veteran timely appealed.

In its statement of the case, the RO found new and material evidence to reopen the claims, and continued to deny each claim.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In October 2010, the Veteran withdrew his appeal for service connection for bilateral hearing loss.  

The reopened claim for service connection for degenerative disc disease of L4-L5 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2006, the RO denied the Veteran's claims for service connection for a left hip disability and for degenerative disc disease of L4-L5.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the October 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for a left hip disability and for degenerative disc disease of L4-L5; and raises a reasonable possibility of substantiating each of the claims.  


CONCLUSIONS OF LAW

The evidence received since the RO's October 2006 denial is new and material; and the claims for service connection for a left hip disability and for degenerative disc disease of L4-L5 are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In view of the Board's favorable decision in this appeal for reopening the claims for service connection for a left hip disability and for degenerative disc disease of L4-L5, further assistance is unnecessary to aid the Veteran in substantiating the claims.  

II.  Petition to Reopen Claims for Service Connection for a Left Hip
Disability and for Degenerative Disc Disease of L4-L5 

The RO originally denied service connection for a left hip disability and for degenerative disc disease of L4-L5 in October 2006 on the basis that each of the conditions neither occurred in, nor was caused by active service; and neither manifested to a compensable degree within the first post-service year, nor was secondary to service-connected right hip bursitis.

The evidence of record at the time of the last denial of the claims in October 2006 included the Veteran's service treatment records; a February 1998 VA examination; a December 2003 VA examination; a June 2005 VA examination and X-rays of the lumbosacral spine; MRI scans of the lumbar spine and nerve conduction studies, performed in February 2006; an August 2006 VA examination and addendum; VA treatment records; and statements by the Veteran.

There was no evidence of a left hip disability, or of degenerative disc disease of L4-L5 during active service or until many years after service.  

The report of the February 1998 VA examination revealed full range of motion of the lumbar spine in flexion, extension, and side-bending.

The report of the December 2003 VA examination revealed active range of motion of the left hip to 120 degrees on flexion, to 0 degrees on extension, and to 40 degrees on abduction.  Following repetition, there was no evidence of pain or fatigability or loss of range of motion of the left hip.

During a June 2005 VA examination, the Veteran reported working as a barber and standing during the day; and that he usually put 80 percent of his weight on his left lower extremity.  Range of motion of the left hip was to 90 degrees on flexion; to 15 degrees (out of 30) on extension; to 25 degrees on adduction; to 45 degrees on abduction; and to 30 degrees (out of 60) on external rotation.  The examiner noted that the decreased extension and external rotation were normal, given the Veteran's body habitus.  The examiner also indicated that the Veteran's gait was antalgic, favoring the right lower extremity.

X-rays of the Veteran's lumbar spine, taken in June 2005, revealed normal alignment and normal disc spaces; and pseudoarthrosis at the lumbosacral junction.

MRI scans of the lumbar spine revealed mild disc bulging at L4-L5 in February 2006.  A VA physician opined at that time that the cause of the Veteran's hip pain and radiating symptoms was likely related to the low back.

The report of an August 2006 VA examination revealed no tenderness of the lumbosacral spine.  The examiner found minor degenerative disc disease at L4-L4, which was not causing any radicular or spinal stenosis symptoms; and no evidence to suggest that this was the source of the Veteran's pain in his hips.  The examiner opined that the disc degeneration was less than likely due to the right hip bursitis, as there was little evidence to support a clinically significant gait abnormality.

The August 2006 examiner also found bilateral deep trochanteric bursitis, right worse than left; and opined that the right bursitis led to the left bursitis.  While the examiner indicated that trochanteric bursitis could be treated and potentially eliminated by local steroid injection, the Veteran was not interested.  The examiner also found minimal osteoarthritis of the left proximal femur.

Based on this evidence, the RO concluded in October 2006 that there was no evidence of in-service disease or injury of the low back or left hip; no evidence of degenerative changes within the first post-service year; and no evidence that lumbar disc degeneration was likely due to right hip bursitis, as there was little evidence to support a clinically significant gait abnormality; and no evidence that degenerative changes of the left hip were related to right hip bursitis.  The Veteran was informed of the RO's denial in October 2006, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denials, pursuant to 38 C.F.R. § 3.156(b).

The present claims were initiated by the Veteran in February 2010.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since October 2006 includes additional VA treatment records; private treatment records; a June 2010 VA examination and addendum; and statements by the Veteran.
  
The additional VA records include assessments by a VA treating physician in December 2009, finding that the Veteran's left hip pain was secondary to overuse and the Veteran's depending on it after the right hip injury; and opining that the chronic low back pain was thought to be secondary to overuse and asymmetrical chronic use, from guarding his right hip. 

The private treatment records include MRI scans of the Veteran's hips, revealing findings that suggest mild bilateral femoroacetabular impingement.

The report of the June 2010 VA examination and addendum notes the MRI findings pertaining to the Veteran's hips, and includes an opinion that it is less likely than not that the Veteran's left hip disability is secondary to his right hip bursitis.
  
Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

Despite the negative opinion expressed in the June 2010 VA examination and addendum, the Board finds that the VA treating physician's assessments in December 2009 provide a plausible link between the Veteran's current low back and left hip disabilities, and his service-connected right hip bursitis.  This evidence was not previously of record, is not cumulative, and tends to substantiate the claims.

Hence, the Veteran's application to reopen claims for service connection for a left hip disability and for degenerative disc disease of L4-L5 must be granted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the claims for service connection for a left hip disability and for degenerative disc disease of L4-L5.


REMAND

The Veteran seeks service connection for a left hip disability and a low back disability, and has asserted that each of the claimed disabilities is secondary to his service-connected right hip bursitis.  As noted above, the Veteran's service treatment records show no treatment for a left hip disability or for a low back disability.  

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Left Hip Disability 

The post-service treatment records show that a VA examiner in June 2005 found that the Veteran's gait was antalgic, favoring the right lower extremity; and that the Veteran's body habitus impeded normal range of motion of bilateral lower extremities.  In August 2006, the same VA examiner found that the Veteran walked with a normal gait; and concluded that there was little evidence to support a clinically significant gait abnormality.   X-rays first revealed mild degenerative changes of the left hip in August 2006.  

Since then, in September 2009 and in December 2009, the Veteran's VA treating physician found bilateral hip pain, right greater than left; and opined that the left hip pain was thought secondary to the right hip injury years ago, but was now progressing.  The VA physician reasoned that the Veteran tended to favor his right hip ever since the in-service injury; and that the Veteran's left hip pain was secondary to overuse and dependent use after the right hip injury.

The Board notes that MRI scans, conducted in May 2010, suggested mild bilateral femoroacetabular impingement.  A VA examiner in June 2010 indicated that bursitis trochanteric can be a transient problem, and opined that it was less than likely than not that the Veteran's left hip disability is secondary to his right hip bursitis.  The VA examiner reasoned that bilateral acetabular femoral impingement is not related to bursitis at all; and that one would not expect to see either acetabular femoral impingement of the right hip or right hip bursitis, since the left hip was taking all the weight.  The VA examiner also commented that MRI scans were negative until 2010, and X-rays of the right hip were negative; and that there were clinical findings of left hip bursitis.  In an addendum later that same month, the VA examiner opined that it is less than likely than not that one hip aggravated the other hip, however, the rationale is unclear.

With regard to the Veteran's claim for secondary service connection, the Board finds that the June 2010 examiner did not provide an adequate opinion regarding whether the Veteran's left hip disability is aggravated by the service-connected right hip bursitis.

Given current findings of bilateral acetabular femoral impingement, the Board cannot resolve this matter without further medical clarification.  


Low Back Disability

The post-service treatment records first show mild disc bulging at L4-L5 in February 2006.  At the time a VA physician opined that the cause of the Veteran's hip pain and radiating symptoms likely was related to the low back.  Since then, in August 2006, a VA examiner opined that the disc degeneration of the Veteran's low back was less likely due to his right hip bursitis, since there was little evidence to support a clinically significant gait abnormality.  More recent VA treatment records suggest that the Veteran's chronic low back pain for multiple years was a component of central spinal stenosis and degenerative joint disease, which were slowly progressing.

Also of record is a September 2009 and December 2009 VA opinion from the Veteran's treating physician, indicating that the Veteran's chronic low back pain was thought secondary to overuse and asymmetrical chronic use, from using and guarding the right hip.  

More recently, the Veteran reported that his back pain started in the lower part of his back approximately in 1999; and that it shot across both hips and down to his legs, and was constant most of the time.  In June 2010, a VA physician noted that the Veteran's gait was slightly wobbling; and that nerve conduction studies were essentially unremarkable.  The VA physician then opined that the Veteran's chronic back pain could be secondary to his bone degenerative changes and facet arthropathy; and that intermittent lumbosacral radiculopathy could be another contributor.  

With regard to the Veteran's claim for secondary service connection, the Board finds that the August 2006 examiner did not provide an opinion regarding whether the Veteran's low back disability is aggravated by the service-connected right hip bursitis.

Given current findings of degenerative disc disease of L4-L5, the Board cannot resolve this matter without further medical clarification.
As the Veteran receives medical care through VA, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  The Veteran should also be asked to identify any private medical records not already associated with the claims folder that are relevant to his claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder or Virtual VA file VA treatment records dating from November 2010. 

2. Request that the Veteran identify any additional private medical records not already of record that are relevant to his claims.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claims on appeal that the Veteran identifies that have not been previously secured.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.


3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of left hip pain and low back pain; and the likely etiology of each disease or injury. 

(a)  For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service. 

(b)  The examiner should also address whether arthritis had its onset in the first post-service year and, if so, the severity thereof.

(c)  The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right hip bursitis caused any left hip disability or low back disability found to be present.  

(d)  The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right hip bursitis aggravated (i.e. increased in severity) any left hip disability or low back disability found to be present.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left hip disability or low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right hip bursitis.


All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

4.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


